Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
Claims 1- 20 have been examined in this application. This communication is the first action on the merits. Information Disclosure Statement (IDS)  filed 8/17/2020 is acknowledged. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 are directed to an article of manufacture for detecting and remediating in-person cart abandonment. 
Claim 1, Claim 11 and Claim 20 recite an article of manufacture for detecting and remediating in-person cart abandonment, which include receiving first information related to a plurality of in-person transactions for a plurality of customers from at least one point of sale (POS) device located at at least one merchant, wherein the first information includes transaction information related to the at least one item; determining second information related to a reduction of a quantity of the at least one item from the first information by at least one operator of the at least one POS device; generating third information by identifying particular transactions that include the reduction of the quantity; and determining the product abandonment based on the third information by applying at least one of (i) a pattern recognition procedure or (ii) a machine learning procedure to the third information for Claim 1. Receiving at least one video feed from at least one camera located in at least one store; tracking at least one individual in the at least one store using the at least one video feed; determining abandonment information, wherein the determining of the abandonment information includes: determining if the at least one individual picked up at least one item based on the tracking; determining if the at least one individual subsequently put down the at least one item based on the tracking; and determining a time elapsed between when the at least one individual picked up the at least one item and when the at least one individual put down the at least one item; and determining the product abandonment by applying a (i) a pattern recognition procedure or (ii) a machine learning procedure to the abandonment information for Claim 11. Receiving first information related to a scan of an item at a point sale device; receiving an indication that a first price displayed for the item at the point of sale device is incorrect; accessing a video feed for a location that includes a store location where the item is displayed; determining a shelf location for the item; automatically determining a second price for the item that is displayed at the shelf location; and updating the at least one transaction based on the second price for Claim 20.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity” – managing personal behavior.  The recitation of  “computer-accessible medium”, “computer-executable instructions”, “computer arrangement”, and “point of sale device”, provide nothing in the claim elements to preclude the step from being “Methods of Organizing Human Activity”- managing personal behavior.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “computer-accessible medium”, “computer-executable instructions”, “computer arrangement”, and “point of sale device” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Furthermore, the claim 1, and claim 11 recite using one or more machine learning techniques. The specification discloses the machine learning at a high-level of generality, providing examples of different techniques that may be applied. The general use of a machine learning technique does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning is solely used a tool to perform the instructions of the abstract idea.  Claim 11 recites the use of a “camera”- it is MPEP 2106.05(h)- field of use.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in retail analysis. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer-accessible medium”, “computer-executable instructions”, “computer arrangement”, and “point of sale device” is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). With regards to using a machine learning model and Step 2B, the machine learning is solely used a tool to perform the instructions of the abstract idea.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-10, and 12-19 recite the first information includes in-person transactions that occurred over a particular period of time, and wherein the particular period of time corresponds to a sales cycle of the at least one merchant; the reduction of the quantity is one of (i) a return of the at least one item or (ii) or a removal of the at least one item from a transaction prior to completing the transaction; generate the third information by flagging particular transactions that include the return of the at least one item where the return took place within a particular period of time after a purchase of the at least one item; the particular period of time is less than about 60 minutes; receive a flag from at least one employee of at least one transaction that includes the at least one item; and generate the third information based on the flag; generate at least one action recommendation based on the product abandonment; the at least one action recommendation includes (i) fixing a pricing error for the at least one item, (ii) retraining at least one employee on the at least one item, (iii) decreasing a number of inventory orders for the at least one item, or (iv) identifying a product defect associated with the at least one item; identify a plurality of further transactions that include the at least one item; automatically provide a price adjustment to each customer associated with each of the further transactions based on the product abandonment; and notify each customer regarding the price adjustment; wherein the at least one POS device includes a plurality of POS devices located in a plurality of different stores associated with a single merchant; determine a first location where the at least one individual picked up the at least one item and a second location where the at least one individual put down the at least one item; determine a distance between the first location and the second location; and determine the product abandonment based on the distance; determine if the at least one individual checked a price of the at least one item using a scanner; match a first price indicated by the scanner to a second price on a tag at a shelf location associated with the at least one item; and determine the product abandonment based on a price difference between the first price and the second price; determine if the at least one individual checked a price of the at least one item at at least one competitor, while in the at least one store, using a mobile device associated with the at least one individual; determine the price of the at least one item at the at least one competitor; and provide an indication to the at least one individual of a price match by the at least one store with the at least one competitor; provide the indication (i) by sending a notification to the mobile device or (ii) by changing a digital price at a shelf location associated with the at least one item while the at least one individual is near the shelf location; determine that the at least one individual is completing a transaction at a point of sale device that includes the at least one item; and automatically adjusting the price of the at least one item based on the price match; track the at least one individual using facial recognition; receive a Wi-Fi request from the at least one individual for network access to a mobile device associated with the at least one individual; grant access to the mobile device to Wi-Fi associated with the at least one store; and track the at least one individual using the mobile device; at least one of (i) automatically change a price of the at least one item based on the product abandonment or (ii) automatically cancel future orders for the at least one item based on the product abandonment;  and further narrowing the abstract idea. These recited limitations in the dependent claims do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 11 and 20.  Regarding Claims, 10, 14-16, 18,  and the additional elements of “POS device”, “mobile device”, “wi-fi”; “network” it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Regarding claim 13 and additional element of “scanner” it is M2106.05(h)- field of use. Regarding Claim 17 and the additional element of “facial recognition” it is MPEP 2106.05(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 , 6-8, 11, and 17-18  are rejected under 35 U.S.C. 103 as being unpatentable over Hagen, US Publication No. 20170004487A1, [hereinafter Hagen], in view of Field-Darragh, US Publication No. 20160042315A1, [hereinafter Field-Darragh].
Regarding Claim 1,  
Hagen teaches
A non-transitory computer-accessible medium having stored thereon computer-executable instructions for determining product abandonment of at least one item, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising: (Hagen Par. 113-114-“ IG. 10 is a block diagram illustrating an example of a process 1000 for determining the likelihood that a user placing a record is associated with a historical record in accordance with various embodiments. Some or all of the process 1000 (or any other processes described, or variations and/or combinations of those processes) may be performed under the control of one or more computer systems configured with executable instructions and/or other data, and may be implemented as executable instructions executing collectively on one or more processors. The executable instructions and/or other data may be stored on a non-transitory computer-readable storage medium (e.g., a computer program persistently stored on magnetic, optical, or flash media). Some or all of process 1000 may be performed, for example, by any suitable system such as the computing device 1900 described in conjunction with FIG. 19. ”)
generating third information by identifying particular transactions that include the reduction of the quantity (Hagen Par. 111-“ Thus, based on data collected at checkout, such as total price, number of items, types of items, last date of a previous purchase by the user, payment type used for the previous purchase by the user, browser type, device type being used for the purchase (e.g., mobile phone, personal computer, etc.), Internet protocol address, time of day, day of month, and so on, the supervised model may predict whether the user is likely to complete the purchase or abandon the purchase. In a case where the supervised model indicates that it is likely that the user will abandon the purchase, or abandon at least a portion of the purchase (e.g., removing certain items from the shopping cart), the system may be configured to present the user with incentives deemed likely to persuade the user to complete the purchase (e.g., six month grace period to pay for the purchase, low interest terms, discount on next purchase, etc.).”); 
and determining the product abandonment based on the third information by applying at least one of (i) a pattern recognition procedure or (ii) a machine learning procedure to the third information. (Hagen Par. 111-“ Thus, based on data collected at checkout, such as total price, number of items, types of items, last date of a previous purchase by the user, payment type used for the previous purchase by the user, browser type, device type being used for the purchase (e.g., mobile phone, personal computer, etc.), Internet protocol address, time of day, day of month, and so on, the supervised model may predict whether the user is likely to complete the purchase or abandon the purchase. In a case where the supervised model indicates that it is likely that the user will abandon the purchase, or abandon at least a portion of the purchase (e.g., removing certain items from the shopping cart), the system may be configured to present the user with incentives deemed likely to persuade the user to complete the purchase (e.g., six month grace period to pay for the purchase, low interest terms, discount on next purchase, etc.).”);
Hagen teaches transaction data (Hagen Abstract) and the feature is expounded upon by Field-Darragh:

receiving first information related to a plurality of in-person transactions for a plurality of customers from at least one point of sale (POS) device located at at least one merchant, wherein the first information includes transaction information related to the at least one item (Field-Darragh Par. 179-“ Retail store 400 may include other areas and/or locations dedicated to purposes other than displaying goods for sale, such as fitting room 402, order processing 406, merchandise hold rack 432, or the like. Fitting room 402 may be an area where a customer may try on a garment before deciding whether to make a purchase. Goods may be moved and/or temporarily stored in non-selling areas of a retail store such as fitting room(s) 402, storage areas (not shown), or the like. Retail store 400 will typically include one or more fixed or mobile point of sale terminals 440 (or similar devices) at which a store employee may assist a customer to make a purchase. In these non-selling areas, fixed scanner(s) 430 may be positioned to detect when goods are physically moved into and out of these areas. Also, fixed scanner 430 may be placed in one or more display areas, such as display window 434. Additionally, fixed scanner 430 may be located at or near external doors 401 of retail store 400 to monitor when goods exit or enter the retail store. Also, although not shown, movable scanners may be located at temporary kiosks, seasonal displays, and the like, to uniquely identify items at these temporary locations. Further, movable scanners may be incorporated into hand held mobile devices 450 (such as a PDA, mobile phone, etc.) that may be used by store or warehouse employees (or customers) to collect data related”); 
determining second information related to a reduction of a quantity of the at least one item from the first information by at least one operator of the at least one POS device (Field-Darragh Par. 16-“ By processing such data the inventive system can assist customers or store employees to locate an item for purposes of fulfilling an order, determine if an item should be removed from inventory, generate recommendations to a customer regarding items that might be of interest, provide inputs to sales and marketing functions about what products are examined by customers and converted into sales, and provide other value-added services. As a result, embodiments of the invention can provide store operators, store employees, and customers with improved services and more efficient operations.”); 

Hagen and Field-Darragh are directed to retail transaction analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Hagen, as taught by Field-Darragh, by utilizing transaction record analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Hagen with the motivation of providing store operators, store employees, and customers with improved services and more efficient operations (Field-Darragh Par. 16).
Regarding Claim 2, 
The computer-accessible medium of claim 1, wherein the first information includes in-person transactions that occurred over a particular period of time, and wherein the particular period of time corresponds to a sales cycle of the at least one merchant (Hagen Par. 42-43-“ The details 216 may include one or more details relevant to the customer and/or the transaction, such as the items being purchased, the price of the items, time of day, Internet protocol address of the device being used by the customer 204 making the purchase, given name of the customer, family name of the customer, postcode, telephone number, e-mail address, and so on.  The identities of the customers 224A-24B may be stored in a data store of historical records 218 in association with details 226A-26C that correspond to the historical records 222A-22C. A benefit provided by the system of the present disclosure is that the customer 204 may be identified with a certain amount of certainty/confidence requiring only minimal input or top-of-mind input from the customer 204. For example, if the system of the present disclosure has access to historical records 218 indicating that “Martha Hudson,” at the address 221A Baker Street, places an order for tea with a particular online merchant on the second day of every month from a particular Internet protocol address, if the customer 204 places an order for tea from the particular online merchant on May 2nd from the particular Internet protocol address, the system may determine, based on these details, with a certain amount of confidence that the customer 204 is Martha Hudson.”).
Regarding Claim 3, 
The computer-accessible medium of claim 1, wherein the reduction of the quantity is one of (i) a return of the at least one item or (ii) or a removal of the at least one item from a transaction prior to completing the transaction. (Hagen Par. 30-32“ Techniques described and suggested in the present disclosure further include techniques for determining an ideal balance between credit pricing and customer conversion. In other words, determining an ideal reduction in the cost of credit in order to encourage more users to finalize transactions, thereby allowing a creditor to maintain profitability through increased volume. Techniques described and suggested in the present disclosure further include techniques for using a random forest of the supervised model to determine likelihood, based on details associated with the transaction, that a customer will return one or more items from the transaction.”).
Regarding Claim 4, 
The computer-accessible medium of claim 3, wherein the computer arrangement is configured to generate the third information by flagging particular transactions that include the return of the at least one item where the return took place within a particular period of time after a purchase of the at least one item. (Hagen Par. 144-“ Yet another appropriate action may include adjusting a payment period for the purchase. For example, if the user selected a payment type whereby the customer would pay in full after 14 days, the payment due date may be extended to 28 days to account for a delay in payment due to the likely return. That is, rather than receiving a notification by the merchant on the 15.sup.th day requesting payment, the merchant may delay its demand until the 29.sup.th day. Even another appropriate action may include the creditor temporarily increasing the credit limit of the user. For example, if the user purchases $5,000 worth of goods and is determined likely to return $1,000 worth of goods from that purchase, the creditor may increase the credit limit of the user by $1,000 in order to not penalize the user for goods which are likely in transit for return back to the merchant.”).
Regarding Claim 6,  Hagen in view of Field-Darragh teach The computer-accessible medium of claim 1, wherein the computer arrangement is further configured to:...
Hagen teaches transaction data (Hagen Abstract) and the feature is expounded upon by Field-Darragh:
receive a flag from at least one employee of at least one transaction that includes the at least one item; and generate the third information based on the flag. (Field-Darragh Par.184-“  If the customer should decide that they prefer to pick up the item at a retail store, then the customer may be presented with a list of retail stores from which to select the one they desire to go to. Once the customer indicates a retail store from which they wish to pick up the item, Order Management Platform 126 and/or Fulfillment Server 124 of FIG. 1 (or another similar element) may send a message or order confirmation to the selected retail store. This will alert that store that a customer is planning to visit in person to select an item.”; Par. 206-additonal alert parameters); 

Hagen and Field-Darragh are directed to retail transaction analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Hagen, as taught by Field-Darragh, by utilizing transaction record analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Hagen with the motivation of providing store operators, store employees, and customers with improved services and more efficient operations (Field-Darragh Par. 16).
Regarding Claim 7, 
The computer-accessible medium of claim 1, wherein the computer arrangement is further configured to generate at least one action recommendation based on the product abandonment. (Hagan Par. 111-“ In a case where the supervised model indicates that it is likely that the user will abandon the purchase, or abandon at least a portion of the purchase (e.g., removing certain items from the shopping cart), the system may be configured to present the user with incentives deemed likely to persuade the user to complete the purchase (e.g., six month grace period to pay for the purchase, low interest terms, discount on next purchase, etc.).”).

Regarding Claim 8, Hagen in view of Field-Darragh teach The computer-accessible medium of claim 7,...
Hagen teaches transaction data (Hagen Abstract) and the feature is expounded upon by Field-Darragh:
 wherein the at least one action recommendation includes (i) fixing a pricing error for the at least one item, (ii) retraining at least one employee on the at least one item, (iii) decreasing a number of inventory orders for the at least one item, or (iv) identifying a product defect associated with the at least one item. (Field-Darragh Par. 119-125“With regards to (3) customization/personalization of services for a customer, by acquiring and processing item location and/or movement data, one or more embodiments of the invention can perform the following tasks. These represent various types of personalized or customized services that may be provided to customers (or prospective customers, and in some cases to vendors) as a result of combining one or more of item (or group of items)/merchandise location, item (or group of items)/merchandise movement, item (or group of items)/merchandise transaction history, customer identity, customer transaction history, and demographic data, along with application of various collaborative filtering, recommendation, statistical analysis, etc. techniques. Non-limiting examples include: [0120] (a) Generate recommendations/personalized shopping suggestions— [0121] for example, a retailer could offer a special in-store promotion/discount designed to entice an individual customer based on knowing or predicting their tastes (based on those like them, their selection and movement of items, conversion rates) (note that this may or may not be based on detecting their presence near or in a store, or shopping on-line); [0122] (b) Generate targeted marketing, discounts, coupons or other promotional items; [0123] (c) Suggest an item to look at while in a store, provide guidance to finding the item, generate screen displays on a kiosk or a customer's mobile device to assist in locating the item; [0124] (d) Suggest inventory management ideas (such as what levels to maintain in store, at a warehouse, etc.) for store employees based on expected customer interests as evidenced by item selection, item movement, conversion rate for classes of items; and [0125] (e) Assist in development of a marketing plan, store layout, product placement, merchandising strategy or salesperson training for a type of item based on movement history and conversion rates of similar items, and/or demographic aspects of intended target buyers.”).
Hagen and Field-Darragh are directed to retail transaction analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Hagen, as taught by Field-Darragh, by utilizing transaction record analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Hagen with the motivation of providing store operators, store employees, and customers with improved services and more efficient operations (Field-Darragh Par. 16).
Regarding Claim 11,  
Hagen teaches
A non-transitory computer-accessible medium having stored thereon computer-executable instructions for determining product abandonment of at least one item, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising: (Hagen Par. 113-114-“ IG. 10 is a block diagram illustrating an example of a process 1000 for determining the likelihood that a user placing a record is associated with a historical record in accordance with various embodiments. Some or all of the process 1000 (or any other processes described, or variations and/or combinations of those processes) may be performed under the control of one or more computer systems configured with executable instructions and/or other data, and may be implemented as executable instructions executing collectively on one or more processors. The executable instructions and/or other data may be stored on a non-transitory computer-readable storage medium (e.g., a computer program persistently stored on magnetic, optical, or flash media). Some or all of process 1000 may be performed, for example, by any suitable system such as the computing device 1900 described in conjunction with FIG. 19. ”)
and determining the product abandonment by applying a (i) a pattern recognition procedure or (ii) a machine learning procedure to the abandonment information. (Hagen Par. 111-“ Thus, based on data collected at checkout, such as total price, number of items, types of items, last date of a previous purchase by the user, payment type used for the previous purchase by the user, browser type, device type being used for the purchase (e.g., mobile phone, personal computer, etc.), Internet protocol address, time of day, day of month, and so on, the supervised model may predict whether the user is likely to complete the purchase or abandon the purchase. In a case where the supervised model indicates that it is likely that the user will abandon the purchase, or abandon at least a portion of the purchase (e.g., removing certain items from the shopping cart), the system may be configured to present the user with incentives deemed likely to persuade the user to complete the purchase (e.g., six month grace period to pay for the purchase, low interest terms, discount on next purchase, etc.).”);
Hagen teaches transaction data (Hagen Abstract) and the feature is expounded upon by Field-Darragh:

receiving at least one video feed from at least one camera located in at least one store; tracking at least one individual in the at least one store using the at least one video feed; (Field-Darragh Par. 166-“ Video interface 342 may be configured to capture video images, such as a still photo, a video segment, an infrared video, or the like. For example, video interface 342 may be coupled to a digital video camera, a web-camera, or the like. Video interface 342 may comprise a lens, an image sensor, and other electronics. Image sensors may include a complementary metal-oxide-semiconductor (CMOS) integrated circuit, charge-coupled device (CCD), or any other integrated circuit capable of sensing light.; Par. 168-“ Camera 340 may be used to track physical eye movements of a user of client device 300.;Par. 274-“ As has been described, by being able to acquire and process specific information about the location of an item (such as which fixture, rack, or floor space an item currently resides on or is near), movements of an item, and/or events in the lifecycle of an item, embodiments of the invention may be used to more efficiently direct fulfillment operations and/or customers to the locations of those items. By tracking the movements and events an item experiences throughout its lifecycle more information is obtained about an individual item”); 
determining abandonment information, wherein the determining of the abandonment information includes: determining if the at least one individual picked up at least one item based on the tracking; determining if the at least one individual subsequently put down the at least one item based on the tracking; (Field-Darragh Par. 207; Par. 225-“If an item is in the field of view of a fixture/rack then a hard aisle, then a point of sale scanner, and then an exit scanner, we can assume that a customer picked the item from the fixture, made their way to the checkout, and then out the door”; Par. 275-“ Detect issues with fit or other quality problems: Presently, businesses rely on quality checks, fit model testing, and customer feedback to understand if there is a quality or fit issue with an item. By examining the movement profile data, one can determine how often items are abandoned in a dressing room, or traded out for another size in the dressing room, and then inspect items that have a greater than normal dressing room abandonment rate or size exchange rate to determine if there is a design, labeling, or manufacturing flaw with an item.); 
determining if the at least one individual subsequently put down the at least one item based on the tracking; and determining a time elapsed between when the at least one individual picked up the at least one item and when the at least one individual put down the at least one item; (Field-Darragh Table 3-“ Can infer that movements that happened close in time together were performed by the same customer. Each of these temporally close movements can be chained together to understand the shopping behavior of a customer. An item leaves its home location Can count this as carting/browsing activity, when an item leaves its home location can infer that a customer was interested in it An item is taken to the dressing room Can count this as another carting/browsing activity. An item is purchased This is the final step in the conversion funnel - can evaluate this relative to the other browsing/carting events to determine the performance of the item, and/or the items home location An item taken to the dressing room is left there Can count this as an ‘abandonment’ - can also and not involved in a purchase look for trends and determine if there might be fit or other quality issues with the item A location has a multitude of items”; Par. 233-234-“ Can examine the time intervals to infer the time spent shopping, in transaction etc. and use those to improve service. [0231] 3. If an item was scanned by a point of sale scanner and sold, how long was it since each of the previous reads? If the reads happened within a given amount of time (e.g., 5 minutes) we can infer that the movements were all made by the same person and create a chain of the movements to understand the shopping behavior. [0232] 4. Can infer how long was spent by item/customer at each location by examining the time delta between when the item first came into view of the scanner and when the item left the view of the scanner. [0233] 5. Can detect when an item leaves the field of view of a scanner and determine that the item has been removed from its current location. Can determine how frequently items leave their home location. Can determine the home location as the field of view under which the item has spent the greatest portion of its lifecycle. [0234] 6. Can combine one or more of the behaviors listed above to understand the browse and purchase behavior of items and customers. For example, (a) if an item leaves it's home location we can count that as carting activity, (b) items that have a lower relative amount of movement from a home location may be considered to have low browse activity, (c) if an item enters the field of view of a dressing room we can count that as try-on activity, (d) if an item enters the field of view of a point of sale scanner we can count that as a purchase attempt, (e) if an item becomes part of a transaction we can count that as a purchase.”); 

Hagen and Field-Darragh are directed to retail transaction analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Hagen, as taught by Field-Darragh, by utilizing transaction record analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Hagen with the motivation of providing store operators, store employees, and customers with improved services and more efficient operations (Field-Darragh Par. 16).
Regarding Claim 17, 
The computer-accessible medium of claim 11, wherein the computer arrangement is configured to track the at least one individual using facial recognition. (Hagen Par. 153-“ In various embodiments, additional or alternative information may be requested or permitted, including information such as a unique identification number (e.g., a Social Security number in the United States and Switzerland, the Nigerian National Identification Number in Nigeria, the Population Identification Code in Thailand, etc.), iris/retinal scan, facial recognition data, voice recognition data, or top-of-mind (easily-remembered) information (e.g., address, phone number, postcode, e-mail address).”).
Regarding Claim 18, 
The computer-accessible medium of claim 11, wherein the computer arrangement is configured to: receive a Wi-Fi request from the at least one individual for network access to a mobile device associated with the at least one individual; grant access to the mobile device to Wi-Fi associated with the at least one store; and track the at least one individual using the mobile device. (Hagen Par. 37-“ The user device 108 may be an electronic computing device, such as a personal computer, mobile device, tablet computer, home theater device, or a device similar to the device 1900 of FIG. 19, configured to communicate with sites like the website of the merchant system 106, such as through a browser and/or application programming interface. The network 110 represents the path of communication between the remote user 104 and merchant system 106 and/or the record matching service 114. Examples of the network 110 include the Internet, a local area network, a wide area network and Wi-Fi.TT”; Par. 35; Par. 52-“ An advantage provided by the system of the present disclosure is that separate transactions may be determined as associated with the same user merely from details associated with the transactions, and then the separate transactions may be linked to the same user identifier. The details may include top-of-mind information input from the user and/or information collected during the conduct of the transaction (e.g., Internet protocol address of the user device, geolocation data (such as from a global positioning system), etc.).”)
Claim 5 and Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen, US Publication No. 20170004487A1, [hereinafter Hagen], in view of Field-Darragh, US Publication No. 20160042315A1, [hereinafter Field-Darragh], in further view of . Wang et al., US Publication No. 20140278883A1, [hereinafter Wang]
Regarding Claim 5,  Hagen in view of Field-Darragh teach The computer-accessible medium of claim 4,...
Hagen in view of Field-Darragh teach transaction analysis and the feature is expounded upon by Wang:
wherein the particular period of time is less than about 60 minutes (Wang Par. 19-“ A flag may be set if recent return activity of a customer is significantly greater than historic return activity. A flag may be set if an amount of a credit assigned based on a price differences for a transaction is significantly larger than a typical credit assigned for past transactions. A flag may be set if a category of goods for recent transactions does not belong to a category of goods purchased in historical transactions of a user. A flag may be set if timing (day of the week, time of day, etc.) of a recent transaction is different than for typical transactions of a user. A flag may be set if the computing device or other aspect of a networked connection between a user and a server system is different than for past transactions. A flag may be set if a location of a transaction is a threshold amount away from a typical location of past transactions. A flag may be set if a price of the transaction more than a threshold amount greater than a typical price of past transactions.”).
Hagen, Field-Darragh and Wang are directed to retail transaction analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Hagen in view of Field-Darragh, as taught by Wang, by utilizing additional data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Hagen in view of Field-Darragh with the motivation of an improved approach for a retailer to ensure that prices paid by a customer are competitive and to ensure that the customer is aware of savings obtained by shopping at a retailer. (Wang Par. 6).
Regarding Claim 14,  Hagen in view of Field-Darragh teach The computer-accessible medium of claim 11, wherein the computer arrangement is further configured to:,...
Hagen in view of Field-Darragh teach transaction analysis and the feature is expounded upon by Wang:
determine if the at least one individual checked a price of the at least one item at at least one competitor, while in the at least one store, using a mobile device associated with the at least one individual; determine the price of the at least one item at the at least one competitor; and provide an indication to the at least one individual of a price match by the at least one store with the at least one competitor. (Wang Par. 15-“ A method may be executed with respect to the transaction. For example, subsequent to the first transaction, a server system may identify for each item identifier of at least a portion of the one or more item identifiers of a transaction, a third party record, the third party record corresponding to the each item identifier and having a third party price. For example, the third party record may include a competitor's advertisement or a transcription of pricing information from an advertisement by an entity that gathers pricing data.”; Par. 5; Par. 46-47-“ For example, where a user has installed a mobile application for interfacing with the server system 102 a, all transactions of a user may be automatically submitted for review according to the method 400. In some embodiments, transactions may be transmitted to the server system by 1) the user scanning a bar code or other optical code printed on a receipt with a user device 108, 2) the user device 108 transmitting some representation of the optical code to the server system 102 a and 3) the server system 102 a identifying a transaction record corresponding to the transmitted representation of the optical code.”; Par. 50).
Hagen, Field-Darragh and Wang are directed to retail transaction analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Hagen in view of Field-Darragh, as taught by Wang, by utilizing additional data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Hagen in view of Field-Darragh with the motivation of an improved approach for a retailer to ensure that prices paid by a customer are competitive and to ensure that the customer is aware of savings obtained by shopping at a retailer. (Wang Par. 6).
Regarding Claim 15,  Hagen in view of Field-Darragh teach The computer-accessible medium of claim 14, wherein the computer arrangement is further configured to,...
Hagen in view of Field-Darragh teach transaction analysis and the feature is expounded upon by Wang:
provide the indication (i) by sending a notification to the mobile device or (ii) by changing a digital price at a shelf location associated with the at least one item while the at least one individual is near the shelf location. (Wang Par. 47-“ transactions may be made available to a user in the form of electronic receipts stored in an account of a user and recording transactions conducted by the user. In some embodiments, all transactions of a user may be submitted for review according to the method 400. For example, where a user has installed a mobile application for interfacing with the server system 102 a, all transactions of a user may be automatically submitted for review according to the method 400.).
Hagen, Field-Darragh and Wang are directed to retail transaction analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Hagen in view of Field-Darragh, as taught by Wang, by utilizing additional data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Hagen in view of Field-Darragh with the motivation of an improved approach for a retailer to ensure that prices paid by a customer are competitive and to ensure that the customer is aware of savings obtained by shopping at a retailer. (Wang Par. 6).
Regarding Claim 16,  Hagen in view of Field-Darragh teach The computer-accessible medium of claim 14, wherein the computer arrangement is further configured to,...
Hagen in view of Field-Darragh teach transaction analysis and the feature is expounded upon by Wang:
determine that the at least one individual is completing a transaction at a point of sale device that includes the at least one item; and automatically adjusting the price of the at least one item based on the price match. (Wang Par. 46-“ Any discounts due to coupons or price matching may also be noted for each item identifier for which such price adjustments were applied. The transaction record may be transmitted from a POS 106 to a server system 102 a. The transaction record may additionally or alternatively transmitted to a customer in electronic form and/or by means of a printed copy. The transaction record may be associated by the server system with the user data 110 of a user with whom the transaction was conducted, such as using a credit card number or identifier supplied to the POS at the time of concluding the transaction and included in, or associated with, the transaction record. For example, the transaction record may be in the form of an electronic receipt provided to the customer.”).
Hagen, Field-Darragh and Wang are directed to retail transaction analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Hagen in view of Field-Darragh, as taught by Wang, by utilizing additional data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Hagen in view of Field-Darragh with the motivation of an improved approach for a retailer to ensure that prices paid by a customer are competitive and to ensure that the customer is aware of savings obtained by shopping at a retailer. (Wang Par. 6).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen, US Publication No. 20170004487A1, [hereinafter Hagen], in view of Field-Darragh, US Publication No. 20160042315A1, [hereinafter Field-Darragh], in further view of  Yang et al., US Publication No. 20200265586A1, [hereinafter Yang]

Regarding Claim 9,  Hagen in view of Field-Darragh teach The computer-accessible medium of claim 1, wherein the computer arrangement is further configured to: ...
Hagen in view of Field-Darragh teach transaction analysis and the feature is expounded upon by Yang:
identify a plurality of further transactions that include the at least one item; automatically provide a price adjustment to each customer associated with each of the further transactions based on the product abandonment; and notify each customer regarding the price adjustment. (Yang Par. 25-“ The business owner may modify their operating/business strategy according to the customer behavior information, thereby addressing an issue which physical stores do not easily find conventionally, such as a decreasing of purchasing ratio. For example, if the customer behavior information reflects that most customers are interested in a certain commodity in the store, but only few customers actually purchase the commodity, the business owner may adjust their operating strategy according to the customer behavior information, such as lowering the price of the commodity, offering a related discount, or adjusting the position of the goods shelf carrying the commodity, thereby making it possible to effectively increasing the ratio at which customers purchase the commodity. In an embodiment, the processor 14 may provide related operating suggestions and/or operating strategies (e.g., lowering the price of the commodity, offering a related special discount, or adjusting the position of goods shelf, etc.), so as to help the business owner to address the issue.”; Par. 45-“ In an embodiment, the processor 14 may automatically detect a member in a captured image (e.g., the environment image and/or the customer image) through a feature model of the image recognition module 13. The member refers to a registered customer. For example, the feature model may store the feature of the appearance (e.g., facial feature and/or apparel feature) of the member. In the operation of obtaining the customer behavior, the processor 14 may further update the customer behavior information corresponding to a specific member, such as updating the preferred commodity type and/or preferred price, etc., of the member. The customer behavior information corresponding to the member may also help the business owner learn the preference and needs of most members, thereby adjusting the types and/or prices of the commodities for sale. Alternatively, the processor 14 may also provide relevant commodity information, advertisement information, and/or event information to the cell phone of the member or through e-mail, so as to notify the member of relevant information in a real-time manner, thereby facilitating the return rate.).
Hagen, Field-Darragh and Yang are directed to retail transaction analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Hagen in view of Field-Darragh, as taught by Yang, by utilizing additional data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Hagen in view of Field-Darragh with the motivation of allowing a business owner may modify their business strategy according to the customer behavior information, thereby addressing issues which physical stores are unable to find easily. (Yang Par. 7).

Regarding Claim 10,  Hagen in view of Field-Darragh teach The computer-accessible medium of claim 1, wherein the computer arrangement is further configured to: ...
Hagen in view of Field-Darragh teach transaction analysis and the feature is expounded upon by Yang:
identify a plurality of further transactions that include the at least one item; automatically provide a price adjustment to each customer associated with each of the further transactions based on the product abandonment; and notify each customer regarding the price adjustment. (Yang Par. 28-29-“ In this embodiment, goods shelves 211 to 218 and a checkout counter 221 are disposed in the in-store region 23. Various types of commodities may be displayed on the goods shelves 211 to 218. After picking up a commodity from at least one of the goods shelves 211 to 218, the customer may take the commodity to the checkout counter 221 to check out the commodity. In an embodiment, checkout information at the checkout counter 221 may be recorded. The processor 14 may generate the customer behavior information (e.g., the number of checkouts) according to the checkout information. It is noted that, in another embodiment of FIG. 2, the number of regions divided in the target region, the distribution of the regions divided in the target region, the number of the cameras 201 to 205, the distribution of the cameras 201 to 205, the shooting angles of the cameras 201 to 205, the distribution of the goods shelves 211 to 218, and the position of the checkout counter 221 can all be adjusted. The disclosure does not intend to impose a limitation on this regard.”; Par. 25; Par. 48).
Hagen, Field-Darragh and Yang are directed to retail transaction analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Hagen in view of Field-Darragh, as taught by Yang, by utilizing additional data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Hagen in view of Field-Darragh with the motivation of allowing a business owner may modify their business strategy according to the customer behavior information, thereby addressing issues which physical stores are unable to find easily. (Yang Par. 7).
Claims 12-13  and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen, US Publication No. 20170004487A1, [hereinafter Hagen], in view of Field-Darragh, US Publication No. 20160042315A1, [hereinafter Field-Darragh], in further view of . McCafferty et al., US Publication No. 20190147393A1, [hereinafter McCafferty]
Regarding Claim 12,  Hagen in view of Field-Darragh teach The computer-accessible medium of claim 11, wherein the computer arrangement is further configured to:,...
Hagen in view of Field-Darragh teach item location analysis and the feature is expounded upon by McCafferty:
determine a first location where the at least one individual picked up the at least one item and a second location where the at least one individual put down the at least one item; determine a distance between the first location and the second location; and determine the product abandonment based on the distance. (McCafferty Par.30- 31-“ A location tracker of the misplaced item server 306 tracks the location of physical items displayed on the retail sales venue 302—and in some examples tracks the location of the person within the retail sales venue 302. The location tracker may rely on the locationing sensors 304 and/or other sensors (weight sensor, motion sensor, etc.) to track the location of physical items. In some implementations, the location tracker periodically determines a location of physical items offered for sale on the retail venue 302, such as by a polling signal to receive location information at regular intervals. The misplaced item detector determines that a physical item is misplaced, for example, if the physical item is at a location a sufficient distance from a desired location, and maintained at that location for a threshold amount of time. In some implementations, the misplaced item detector may base a determination that an item has been misplaced by a person, if the physical item was temporarily in possession of the person on the retail sales venue, as detected by locationing sensors in the venue tracking the person and/or the item in their possession. In other implementations, the misplaced item detector may base a determination that an item has been misplaced by the person if the physical item moved from a first location on the retail venue 302 to a second location on the retail venue 302”; Par. 34).
Hagen and Field-Darragh are directed to retail transaction analysis. McCafferty improves upon retail analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Hagen in view of Field-Darragh, as taught by McCafferty, by utilizing additional data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Hagen in view of Field-Darragh with the motivation of improving detection of an abandoned item within a venue and identification of the abandoned item to a desired person, because there is an increased likelihood that an identified person will choose to return the abandoned item to its desired location or to complete a transaction with respect to the abandoned item. (McCafferty Par. 2).
Regarding Claim 13,  Hagen in view of Field-Darragh teach The computer-accessible medium of claim 11, wherein the computer arrangement is further configured to:...
Hagen in view of Field-Darragh teach item location analysis and the feature is expounded upon by McCafferty:
determine if the at least one individual checked a price of the at least one item using a scanner; match a first price indicated by the scanner to a second price on a tag at a shelf location associated with the at least one item; and determine the product abandonment based on a price difference between the first price and the second price. (McCafferty Par. 26-“ In some implementations, the person to be associated with the misplaced item is determined by correlating at least one attributed of the misplaced item with at least one profile attribute. Example attributes of the misplaced item include the type of item, the price of the item, the desired location of the item, the current misplaced location of the item, and the preferred path in the venue for returning the item from the misplaced location to the desired location. Example profile attributes include demographic information on the person, such as their age, gender, marital status, occupation, etc. Other example profile attributes include venue-dependent profile attributes, such as a person's purchasing history in the venue, a person's purchasing history for items similar to or including the misplaced item, frequency of visits to the venue by the person, the time from the person's last visit to the venue, and duration of time the person has been in the venue. These attributes and other data may be stored electronically and accessed by a system.”; Par. 36-“ In some implementations, the notification generator may communicate a token to incentivize the other person to move the misplaced physical item to the desired location. For example, the notification generator may communicate to a mobile device of the person a digital (i.e., electronic) token that appears on the mobile device display. The notification generator may communicate an offer to the associated person, such as an offer for purchase of the misplaced item at a price lesser than an advertised sale price. The sales offer may alternatively include an offer with free shipping for the misplaced item. The sales offer may additionally or alternatively include an offer for a substitute item that shares characteristics with the abandoned item but also includes differences (e.g., different price, higher margin, higher stock count, etc.).”).
Hagen and Field-Darragh are directed to retail transaction analysis. McCafferty improves upon retail analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Hagen in view of Field-Darragh, as taught by McCafferty, by utilizing additional data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Hagen in view of Field-Darragh with the motivation of improving detection of an abandoned item within a venue and identification of the abandoned item to a desired person, because there is an increased likelihood that an identified person will choose to return the abandoned item to its desired location or to complete a transaction with respect to the abandoned item. (McCafferty Par. 2).
Regarding Claim 19,  Hagen in view of Field-Darragh teach The computer-accessible medium of claim 11, wherein the computer arrangement is further configured to:...
Hagen in view of Field-Darragh teach item location analysis and the feature is expounded upon by McCafferty:
at least one of (i) automatically change a price of the at least one item based on the product abandonment or (ii) automatically cancel future orders for the at least one item based on the product abandonment. (McCafferty Par.34-“ In some implementations, the association manager determines, based on customer identification and location tracking information, the identify of a person that moves the item from the designated location and abandons the item at an undesired location. The association manager may further associate the misplaced item with a person, so long as the associated person is not the same as the abandoning person. The association manger may store an identification of abandoning persons and exclude them from scoring and therefore exclude them from association, for example. In some implementations, the association manager determines an identity of a carrier of a communication device for example using facial recognition using video cameras within the venue. If the association manager determines that the carrier has abandoned the item, then the association manager may exclude the communication device from being associated with the misplaced item, so as to prevent a person from moving an item to an undesired location and receiving through their communication device an association and notification to move the misplaced item back to its desired location.”; Par. 36-“ In some implementations, the notification generator may communicate a token to incentivize the other person to move the misplaced physical item to the desired location. For example, the notification generator may communicate to a mobile device of the person a digital (i.e., electronic) token that appears on the mobile device display. The notification generator may communicate an offer to the associated person, such as an offer for purchase of the misplaced item at a price lesser than an advertised sale price. The sales offer may alternatively include an offer with free shipping for the misplaced item. The sales offer may additionally or alternatively include an offer for a substitute item that shares characteristics with the abandoned item but also includes differences (e.g., different price, higher margin, higher stock count, etc.).”).
Hagen and Field-Darragh are directed to retail transaction analysis. McCafferty improves upon retail analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Hagen in view of Field-Darragh, as taught by McCafferty, by utilizing additional data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Hagen in view of Field-Darragh with the motivation of improving detection of an abandoned item within a venue and identification of the abandoned item to a desired person, because there is an increased likelihood that an identified person will choose to return the abandoned item to its desired location or to complete a transaction with respect to the abandoned item. (McCafferty Par. 2).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Field-Darragh, US Publication No. 20160042315A1, [hereinafter Field-Darragh], in view of . McCafferty et al., US Publication No. 20190147393A1, [hereinafter McCafferty]

Regarding Claim 20, 
Field-Darragh teaches
A non-transitory computer-accessible medium having stored thereon computer-executable instructions for determining product abandonment of at least one item, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising: (Field-Darragh Par. 128-“ Client device 102 may include virtually any computing device capable of communicating over a network to send and receive information, including messaging, accessing web pages, performing various online actions, or the like. The set of such devices may include devices that typically connect to other devices using a wired or wireless communications medium, such as personal computers, multiprocessor systems, microprocessor-based or programmable consumer electronics, network Personal Computers (PCs), or the like. ”)
receiving first information related to a scan of an item at a point sale device; (Field-Darragh Par. 179-“ Retail store 400 may include other areas and/or locations dedicated to purposes other than displaying goods for sale, such as fitting room 402, order processing 406, merchandise hold rack 432, or the like. Fitting room 402 may be an area where a customer may try on a garment before deciding whether to make a purchase. Goods may be moved and/or temporarily stored in non-selling areas of a retail store such as fitting room(s) 402, storage areas (not shown), or the like. Retail store 400 will typically include one or more fixed or mobile point of sale terminals 440 (or similar devices) at which a store employee may assist a customer to make a purchase. In these non-selling areas, fixed scanner(s) 430 may be positioned to detect when goods are physically moved into and out of these areas. Also, fixed scanner 430 may be placed in one or more display areas, such as display window 434. Additionally, fixed scanner 430 may be located at or near external doors 401 of retail store 400 to monitor when goods exit or enter the retail store. Also, although not shown, movable scanners may be located at temporary kiosks, seasonal displays, and the like, to uniquely identify items at these temporary locations. Further, movable scanners may be incorporated into hand held mobile devices 450 (such as a PDA, mobile phone, etc.) that may be used by store or warehouse employees (or customers) to collect data related”); 
accessing a video feed for a location that includes a store location where the item is displayed; determining a shelf location for the item; (Field-Darragh Par. 54-“ The term “picking data,” as used herein, generally refers to order fulfillment assistance data, such as information and guidance generated by a suitable data processing application and provided to a picker to assist the picker to efficiently locate and retrieve the order item. In at least one embodiment, and as further discussed below, such information may include photographs, video, navigation instructions, item inventory information, map data, images, text instructions, item location information, item availability and inventory information, or the like.”; Par. 166-“ Video interface 342 may be configured to capture video images, such as a still photo, a video segment, an infrared video, or the like. For example, video interface 342 may be coupled to a digital video camera, a web-camera, or the like. Video interface 342 may comprise a lens, an image sensor, and other electronics. Image sensors may include a complementary metal-oxide-semiconductor (CMOS) integrated circuit, charge-coupled device (CCD), or any other integrated circuit capable of sensing light.;Par. 168-“ Camera 340 may be used to track physical eye movements of a user of client device 300.;Par. 274-“ As has been described, by being able to acquire and process specific information about the location of an item (such as which fixture, rack, or floor space an item currently resides on or is near), movements of an item, and/or events in the lifecycle of an item, embodiments of the invention may be used to more efficiently direct fulfillment operations and/or customers to the locations of those items. By tracking the movements and events an item experiences throughout its lifecycle more information is obtained about an individual item”; Par. 275); 
Field-Darragh teaches item location analysis and the feature is expounded upon by McCafferty:
receiving an indication that a first price displayed for the item at the point of sale device is incorrect; (McCafferty Par.36 “In some implementations, the notification generator may communicate a token to incentivize the other person to move the misplaced physical item to the desired location. For example, the notification generator may communicate to a mobile device of the person a digital (i.e., electronic) token that appears on the mobile device display. The notification generator may communicate an offer to the associated person, such as an offer for purchase of the misplaced item at a price lesser than an advertised sale price. The sales offer may alternatively include an offer with free shipping for the misplaced item. The sales offer may additionally or alternatively include an offer for a substitute item that shares characteristics with the abandoned item but also includes differences (e.g., different price, higher margin, higher stock count, etc.). The notification generator may transmit the token to the person via a transmitter on the misplaced item server 306. In some implementations, the token is not transmitted to the associated person until the person has returned the misplaced item to the desired location. For example, the notification generator may communicate a notification to a person's mobile device instructing that upon return of the misplaced item, a token will be sent to the person.”).
automatically determining a second price for the item that is displayed at the shelf location; and updating the at least one transaction based on the second price. (McCafferty Par. 26-“ In some implementations, the person to be associated with the misplaced item is determined by correlating at least one attributed of the misplaced item with at least one profile attribute. Example attributes of the misplaced item include the type of item, the price of the item, the desired location of the item, the current misplaced location of the item, and the preferred path in the venue for returning the item from the misplaced location to the desired location. Example profile attributes include demographic information on the person, such as their age, gender, marital status, occupation, etc. Other example profile attributes include venue-dependent profile attributes, such as a person's purchasing history in the venue, a person's purchasing history for items similar to or including the misplaced item, frequency of visits to the venue by the person, the time from the person's last visit to the venue, and duration of time the person has been in the venue. These attributes and other data may be stored electronically and accessed by a system.”; Par. 36-“ In some implementations, the notification generator may communicate a token to incentivize the other person to move the misplaced physical item to the desired location. For example, the notification generator may communicate to a mobile device of the person a digital (i.e., electronic) token that appears on the mobile device display. The notification generator may communicate an offer to the associated person, such as an offer for purchase of the misplaced item at a price lesser than an advertised sale price. The sales offer may alternatively include an offer with free shipping for the misplaced item. The sales offer may additionally or alternatively include an offer for a substitute item that shares characteristics with the abandoned item but also includes differences (e.g., different price, higher margin, higher stock count, etc.).”).
Field-Darragh and McCafferty are directed to retail transaction analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Field-Darragh, as taught by McCafferty, by utilizing additional data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Field-Darragh with the motivation of improving detection of an abandoned item within a venue and identification of the abandoned item to a desired person, because there is an increased likelihood that an identified person will choose to return the abandoned item to its desired location or to complete a transaction with respect to the abandoned item. (McCafferty Par. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. 20150029339A1 to Korbres et al.- Abstract-“ Video monitoring and tracking techniques are addressed to allow consumers to purchase items in a store with no need to checkout at a traditional checkout lane. A large number of cart check and shelf check cameras monitor additions to carts and removals from shelves along with knowledge of location and what is on a particular shelf are employed to analyze which products are selected for purchase. Customer analytic data, as well as, store inventory data are preferably also developed from the camera image data.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/ Examiner, Art Unit 3624